Citation Nr: 9917179	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  99-00 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gynecological disorder, to include irregular menstrual cycle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a septoplasty.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

Entitlement to service connection for a gynecological 
disorder, migraine headaches, and residuals of a septoplasty 
was denied by a rating decision in November 1995.  It was 
held that the service medical records did not record any 
pertinent chronic gynecological abnormalities; headaches were 
diagnosed in service as acute sinus headaches, with a 
migraine suspected one time, but chronic migraines were not 
shown; and, as there was no history of a trauma or injury to 
the nose during service, and the procedure was performed 
strictly to correct a congenital or developmental defect, the 
residuals of the septoplasty could not be service connected.  
The appellant was notified of these holdings and failed to 
timely disagree therewith, accordingly, those ratings became 
final.  Essentially similar findings were made when the claim 
was reviewed in a January 1997 rating decision.  The denials 
were continued, the appellant was notified, did not appeal, 
and that action became final.  This was the last final denial 
on any basis.

Entitlement to service connection for vasomotor rhinitis was 
denied by a rating decision in January 1997, as the service 
medical records did not record any respiratory abnormalities, 
and allergic rhinitis and not vasomotor rhinitis was 
diagnosed in service.  It was not shown to be chronic.  The 
appellant was notified of that action and failed to timely 
disagree therewith, accordingly, that rating became final.  
This is the last final denial on any basis.

The RO had denied the appellant's most recent attempt to 
reopen her claims on the basis that she has failed to submit 
new and material evidence of service connection for a 
gynecological disorder, migraine headaches, residuals of a 
septoplasty, and  vasomotor rhinitis.

In January 1999, a videoconference hearing was held with the 
appellant and her spouse being present in the Jackson, 
Mississippi RO, and the undersigned Board Member sitting in 
Washington, DC.  The Board Member was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 1998).  A transcript of the hearing 
testimony is in the claims folder.  


FINDINGS OF FACT

1. Service connection for a gynecological disorder, migraine 
headaches, and residuals of a septoplasty was denied by the 
RO in a decision in November 1995.  The veteran was informed 
of that decision and failed to timely disagree therewith, 
accordingly, that rating became final.  These holdings were 
repeated in a January 1997 rating decision which, after 
notice to the appellant and no appeal, also became final.

2.  Service connection for vasomotor rhinitis was denied by 
the RO in a decision in January 1997.  The veteran was 
informed of this decision and failed to timely disagree 
therewith, accordingly, that rating became final.

3.  The evidence received into the record since the prior 
final denials, does not bear directly or substantially upon 
the matter under consideration, and is not so significant 
that, when considered with the other evidence on file, that 
it must be considered in order to fairly decide the claim.  
The new evidence submitted is essentially cumulative in 
nature.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1997 decision, 
denying entitlement to service connection for a gynecological 
disorder, migraine headaches, and residuals of a septoplasty, 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

2.  Evidence received since the January 1997 decision, 
denying entitlement to service connection for vasomotor 
rhinitis, is not new and material and the claim is not 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Service connection was last denied for a gynecological 
disorder, migraine headaches, and residuals of a septoplasty 
in an unappealed rating decision, dated in November 1995, and 
then again by unappealed rating action of January 1997.  
Service connection was denied for vasomotor rhinitis in an 
unappealed rating decision, dated in January 1997.

The RO found the veteran's service medical records were 
negative for any complaints or treatment of chronic migraine 
headaches, or any abnormal gynecological disorders.  She was 
treated for some gynecological pathology after the birth of a 
child, and reported some headaches that were generally 
attributed to acute sinus pathology.  The RO also found that 
the service medical records were negative for any complaints 
or treatment of any residuals of a trauma to the nose.  The 
in service septoplasty was performed to ameliorate a 
congenital or developmental defect which was not aggravated 
or increased in intensity during service.  This was 
determined to be non-service connected.  38 C.F.R. § 3.303.  
In addition service records indicate a diagnosis of allergic 
rhinitis.  The records are negative for a diagnosis of 
vasomotor rhinitis.  The veteran was notified of the denial 
of benefits; but, failed to initiate timely appeals.  
Consequently, the determinations are final.  38 U.S.C.A. 
§ 7105.  These are the last final denials on any basis.

In making these decisions, the RO considered the evidence 
then of record which included the appellant's service medical 
records, VA medical records from 1995 to 1997, and a VA 
examination in November 1996.

In a January 1999 videoconference hearing, the appellant and 
her spouse offered testimony in support of her claims.  In 
pertinent part, the testimony essentially repeated 
contentions that had been of record at the time of the prior 
decisions.  Testimony was also taken as to current treatment 
that the appellant has been having.

The medical evidence received since the last final denials 
does not contain a competent expert connecting a current 
gynecological disorder, migraine headaches, residuals of a 
septoplasty, or vasomotor rhinitis, if any, with any in-
service treatment, or complaint.  The records received since 
the last final denials do reveal treatment for these and 
other disorders, but do not relate the onset of the disorders 
to any in-service occurrence or event.  The appellant is not 
qualified to make that medical connection. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Although some of the 
evidence was not previously of record, it is cumulative in 
nature and the content is consistent with information already 
considered in the prior denial of benefits. The Board finds 
the probative value of the additional evidence is 
insufficient to satisfy the requirements for reopening claim.  
It is noted that the record does not contain competent 
evidence that the veteran was treated extensively in the 
years immediately post-service for a gynecological disorder, 
migraine headaches, residuals of a septoplasty, or nasomotor 
rhinitis.  In this case, treatment for a gynecological 
disorder, migraine headaches, residuals of a septoplasty, or 
vasomotor rhinitis several years after service does not 
present significant evidence that the disorders are service 
connected.  Thus, the evidence submitted since the last final 
denial can not be said to be new and material, and thus, the 
claims are not reopened.  38 U.S.C.A. §§  5108 (West 1991 & 
Supp. 1998); 38 C.F.R. §§  3.104, 3.156 (1998).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a 
gynecological disorder, migraine headaches, residuals of a 
septoplasty, and vasomotor rhinitis, and the appeals are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

